Citation Nr: 0716554	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  05-09 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION


This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(RO).

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action on his part is required.


REMAND

For reasons explained immediately below, the Board believes 
that this case must be remanded for additional evidentiary 
development 

The Board observes that the veteran is presently receiving 
Social Security Administration disability benefits, as 
evidenced in a July 2005 letter in the record.  In Murincsak 
v. Derwinski, 2. Vet. App. 363 (1992), the United States 
Court of Appeals for Veterans Claims held that VA's statutory 
duty to assist includes obtaining records from SSA and giving 
appropriate consideration and weight to such evidence in 
determining whether to award or deny VA disability 
compensation benefits.  Therefore, the AOJ must obtain the 
records from SSA pertaining to the veteran's bilateral ankle 
condition.

The record indicates that the veteran was treated for ankle 
sprains during service.  There is evidence of current 
bilateral ankle disorders, and there is of record a medical 
opinion regarding nexus the two.  With the exception that SSA 
records may contain further medical evidence of the 
condition, the veteran's claim of entitlement to service 
connection for bilateral ankle disabilities on a direct basis 
appears to be adequately developed.

The Board further observes, however, that the veteran is 
service connected for fractures of the right and left foot 
metatarsals, with hallux valgus present bilaterally.    
In his March 2005 VA Form 9, the veteran indicated that his 
bilateral ankle conditions are related to his bilateral foot 
conditions.  In essence, the veteran has raised secondary 
service connection claims in addition to the direct service 
connection claims.  While there is a medical opinion of 
record addressing whether the veteran's bilateral ankle 
condition is related to his active duty, there is no such 
opinion addressing the impact, if any, the veteran's service-
connected foot disorders have had on the bilateral ankle 
disorders.  This question is crucial to the Board's analysis 
of the claim and requires an answer by a qualified medical 
practitioner.  See Charles v. Principi, 16 Vet. App. 370 
(2002); see also 38 C.F.R. § 3.159(c)(4) (2006).

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact SSA for the purpose 
of obtaining any records from that agency 
that pertain to the veteran's claim for 
SSA disability benefits, including any 
medical records.  Any records so obtained 
should be associated with the veteran's VA 
claims folder. 

2.  Once SSA records are obtained and 
associated with the veteran's claims 
folder, the veteran should be accorded a 
medical examination.  The examiner should 
opine as to the cause of the veteran's 
bilateral ankle condition, and specifically 
opine whether or not the ankle conditions 
are related to his service-connected foot 
disorders.  The report of the examination 
should be associated with the veteran's VA 
claims folder.

3.  Following the completion of the 
foregoing development, and after 
undertaking any additional developmental 
action which it deems to be necessary, VBA 
should then readjudicate the veteran's 
claims of entitlement to service connection 
for right and left ankle disorders, to 
include on both a direct and secondary 
basis.  If the benefits sought on appeal 
remain denied, VBA should provide the 
veteran with a supplemental statement of 
the case and allow an appropriate period of 
time for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



